IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                            Assigned on Briefs January 31, 2003

         WILLIAM WATERS, JR. v. TENNESSEE DEPARTMENT OF
                      CORRECTION, ET AL.

                     Appeal from the Chancery Court for Davidson County
                       No. 00-1840-III  Ellen Hobbs Lyle, Chancellor



                      No. M2002-00917-COA-R3-CV - Filed July 24, 2003




WILLIAM C. KOCH , JR., J., concurring.



         I concur completely with the court’s opinion in this case. Prior appeals involving the judicial
review of prison disciplinary proceedings have illustrated the Office of the Attorney General’s notion
that it gains some sort of tactical advantage by not filing the complete record of the disciplinary
proceeding with the reviewing court. This case again underscores the folly of this tactic. By failing
to file the complete record of Mr. Waters’s disciplinary proceeding or to otherwise respond to his
summary judgment motion, the Office of the Attorney General has effectively conceded that the
Department of Correction had no basis for disciplining Mr. Waters.

         The Office of the Attorney General now finds itself caught in the same procedural snare it
generally lays for prisoners in these sorts of cases. It invokes the interests of judicial economy as
a basis for extricating itself from its predicament. As this case illustrates, judicial economy – both
at trial and on appeal – is best served in these cases by the prompt filing of the complete record of
the prison disciplinary proceeding.



                                                       ________________________________
                                                       WILLIAM C. KOCH, JR., JUDGE